Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, “the plurality of bumps damage a surface tension of organic light emitting solution filled in the pixel opening, and relieve a situation that a formed organic light emitting function layer is thick in the middle and thin on the edge” is indefinite, since these are impermissible use limitations in a device claim (MPEP 2173.05(p)).  The limitations will not be read into the claims. 
Examiner’s Note: It appears that applicants intend the organic protective material 13 have a level surface. However, the structure of Lee below is identical. Furthermore, the surface of the material 13 is already level in Fig. 6 before the deposition of the second bank 120.  Therefore it is unclear how this second bank relieves such a situation. Furthermore, it is unclear how the organic protective layer 150 of Lee can be concave while the instant layer 13 is level under identical conditions. Even properly claimed, this arrangement would raise issues under 112A since the person of ordinary skill is left guessing at how the prior art and this claimed solution can have different results with the same arrangement. The lyophobic second bank 120 cannot be the answer since the layer 13 is level before it is formed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claims 1 and 5, Lee teaches a pixel defining structure comprising: 
120 right on a base substrate 100, the first pixel defining portion having a pixel opening; 
a bump pattern 150a on the base substrate and located in the pixel opening, a gap being formed between the bump pattern and the first pixel defining portion (see Fig. 6); wherein the bump pattern comprises a plurality of bumps spaced apart from one another, and a distance between adjacent bumps gradually increases along a direction from a center of the bump pattern to an edge of the bump pattern (see Fig. 6), and
a thickness of each of the bumps is less than a thickness of the first pixel defining portion (see Fig. 6).
Lee does not explicitly teach that each of the bumps has a thickness of about 0.5 u to about 1.0 u, and the first pixel defining portion has a thickness of about 1.0 u to about 2.0 u (relevant to Claim 5).  However, mere changes in size with respect to the prior art are not patentable (MPEP 2144.04(IV)(A)).  In this case, it is clear to the person of ordinary skill that the thicknesses of the bank layers and the bumps of the claim and Lee are approximately the same, given the devices are on the same scale (both are TFT based OLEDs used in displays).  Nothing on the record indicates the claimed sizes would cause the claimed invention to operate any differently than Lee.
Lee does not explicitly teach a second pixel defining portion in a direction perpendicular to the base substrate, and on a surface of the first pixel defining portion away from the base substrate. However, the only difference between Lee and Claim 1 appears to be that Lee’s banking layer is monolithic construction and the claim requires a bilayer.  Making a previously integral piece separate is not inventive (MPEP 2144.04(V)(B)).  The instant second banking layer is provided to ensure a height of the banking layer is sufficient so that the organic material in the OLED does not spill over. The banking layer of Lee serves the same purpose.  The second bank of the invention is lyphobic to control the deposition of the organic material, which is addressed below in the rejection of Claim 6.  

Regarding Claim 2, Lee teaches the pixel defining structure according to claim 1, wherein the bump pattern is mirror-symmetrical with respect to a center line of the pixel opening (see Fig. 6).

Regarding Claim 3, Lee teaches the pixel defining structure according to claim 1, wherein the bump pattern comprises a plurality of bumps spaced apart from one another, and a distance between adjacent bumps gradually increases along a direction from a center of the bump pattern to an edge of the bump pattern (see Fig. 6).

Regarding Claim 4, Lee teaches the pixel defining structure according to claim 3, wherein a thickness of each of the bumps is less than a thickness of the first pixel defining portion (see Fig. 6).

Regarding Claim 7, Lee teaches the pixel defining structure according to claim 1, wherein an orthographic projection of a surface of the first pixel defining portion away from the base substrate on the base substrate is within an orthographic projection of a surface of the first pixel defining portion adjacent to the base substrate on the base substrate (see Fig 6).
Regarding Claim 8, Lee teaches the pixel defining structure according to claim 2, wherein an orthographic projection of a surface of the first pixel defining portion away from the base substrate on the base substrate is within an orthographic projection of a surface of the first pixel defining portion adjacent to the base substrate on the base substrate (see Fig 6).

Regarding claims 10-14, see again Fig. 6 and the above rejection of Claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pat. Pub. No. 20110300289 to Suzuki.
Regarding Claim 6, Lee teaches the pixel defining structure according to claim 1, but does not explicitly teach that the first pixel defining portion and the bump pattern are made of a lyophilic material, and the second pixel defining portion is made of a lyophobic material.
However, in analogous art, Suzuki teaches that the bank layer should be made of a lyophilic material [0092].  It would have been obvious to the person of ordinary skill at the time of filing to modify Lee with the teaching of Suzuki for more controlled deposition of the organic material, as taught by Suzuki in the quoted section.  Lee is silent regarding the material of the bumps 150a.  The person of ordinary skill would further be motivated to at least try to use the same material for the bumps in order to achieve the same effect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812